In a proceeding, inter alia, pursuant to CPLR 3102 (c) to obtain pre-action disclosure, GiveAnything.com, Inc., Universal Certificate Group, LLC, George Brookshire, also known as Edward Brookshire, and Steve Perry appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered January 9, 2006, which granted the petition.
Ordered that the order is reversed, on the law and in the exercise of discretion with costs, the petition is denied, and the proceeding is dismissed.
The Supreme Court improvidently exercised its discretion in granting the petition because, inter alia, the discovery requested was not limited to obtaining the identities of prospective defendants and the petitioner had sufficient information to frame a complaint without the discovery requested (see CPLR 3102 [c]; Matter of Rann v Metropolitan Transp. Auth., 22 AD3d 586, 586-587 [2005]; cf. Matter of Tool v Staten Is. Univ. Hosp., 300 AD2d 592 [2002]; Matter of Stewart v New York City Tr. Auth., 112 AD2d 939, 940 [1985]; Matter of Corigliano, 76 AD2d 886 [1980]; Matter of Houlihan-Parnes, Realtors [Cantor, Fitzgerald & Co.], 58 AD2d 629, 630 [1977]; Patterns Unlimited v Weiss, 36 AD2d 859 [1971]). Schmidt, J.P., Ritter, Mastro, Fisher and Dillon, JJ., concur.